      Case 3:18-cv-00218-HTW-LRA Document 35 Filed 06/27/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

LARRY COLEMAN                                                                          PLAINTIFF

VERSUS                                            CIVIL ACTION NO. 3:18-cv-218-HTW-LRA

KOCH FOODS OF MISSISSIPPI, et al.                                                 DEFENDANTS


    ORDER GRANTING JOINT STIPULATION OF DISMISSAL OF FLSA CLAIMS

       THIS MATTER is before the court on the Joint Stipulation of dismissal [doc. no.27] filed

by the parties, in accordance with Federal Rules of Civil Procedure 41(1)(1)(A)(ii). The parties

have stipulated that all of Plaintiff’s claims arising under the Fair Labor Standards Act (FLSA) in

this action are dismissed with prejudice, with the parties to bear their own respective costs and

attorneys’ fees. The parties further agree that Plaintiff’s claim under Title VII of the Civil Rights

Act remains at issue. The Defendant’s Motion for Partial Summary Judgment on Plaintiff’s FLSA

claims [doc. no. 25] whereby it sought to have Plaintiff’s FLSA claims dismissed, is hereby made

moot and denied as such.

       IT IS THEREFORE ORDERED AND ADJUDGED, that the parties’ motion for dismissal

of Plaintiff’s FLSA claims [doc. no. 27] is granted and the FLSA claims are hereby dismissed.

Defendant’s Motion for Partial Summary Judgment [doc. no. 25] is denied as moot.

       SO ORDERED AND ADJUDGED, this the 27th day of June, 2019.


                                              s/ HENRY T. WINGATE
                                              UNITED STATES DISTRICT COURT JUDGE
